DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                RYAN UTSMAN and KRISTIN UTSMAN,
                          Appellants,

                                      v.

                   NATIONSTAR MORTGAGE, LLC,
                            Appellee.

                              No. 4D17-1676

                              [May 10, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE16017393
(11).

   Chase Jenkins of Loan Lawyers, LLC, Fort Lauderdale, for appellants.

  Nancy M. Wallace and Ryan D. O'Connor of Akerman LLP, Tallahassee,
and William P. Heller of Akerman LLP, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KUNTZ, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.